DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on has been entered.
                              Response to Amendment
Amendment received on 08/08/2022 is acknowledged and entered. Claims 1 and 9 have been amended. Claims 1-10 are currently pending in the application. 
               Continuity Information for Current Application
	The current application, filed 05/03/2021 is a continuation of 17/012,325, filed 09/04/2020, now U.S. Patent 10998753
17/012,325 is a continuation of 15/848,017, filed 12/20/2017, now U.S. Patent 10819135 	15/848,017 is a continuation of 12502041, filed 07/13/2009, now U.S. Patent 9853488 	12/502,041 Claims Priority from Provisional Application 61/134,646, filed 07/11/2008

                           Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/04/2021 is being considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.
                                          Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Abstract is objected to because it’s not descriptive. Specifically, the abstract states: “Systems and methods for charging electric vehicles and for quantitative and qualitative load balancing of electrical demand are provided”; however the claims at issue are not dealing with the “load balancing of electrical demand”. Appropriate corrections are required.
                                           Claim Objections
 Claim objections have been withdrawn due to the Applicant’s amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hafner et al. (US 2009/0313174 A1) in view of Boll et al. (5,790,976).

	Claim 1. Hafner et al. (Hafner) teaches an electrical charging system of a vehicle, comprising: 
a memory in communication with the processor Figs. 1-4, the memory storing instructions that when executed by the processor cause the processor to:
(a)    receive information indicative of one or more charging preferences corresponding to a desired charging of the vehicle, wherein the one or more charging preferences are defined by an operator of the vehicle; [0046]; [0050]; [0056]; [0065]; [0077]; [0084]; [0086]; [0094]; [0095]; [0107]; [0108]; [0110]; [0114]
	(b)    determine a first value of a dynamic attribute of an electric charge provider, wherein the first value of the dynamic attribute comprises a location preferences, and given distance between the vehicle (a user’s home) and one of a plurality of charge locations (a charging station(s)); [0046]; [0050]; (preferences locations of charging); [0056] (price fluctuation); [0065]; [0077]; [0084] (receiving preferences from mobile device); [0086]; [0107] (location preferences); [0108] (location preferences, given distance); [0114] (location preferences)
	While Hafner discloses the determined locations of charging stations, and that   charging stations are a given distance from the user's home or workplace, Hafner does not explicitly teach that the dynamic attribute comprises a distance between the vehicle and one of a plurality of charge locations, which is disclosed in Boll et al. (Boll) (the associated locations and distances to locations) C. 4, L. 8-14.
	It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Hafner to include the recited limitation, as disclosed in Ball, because it would advantageously allow to suggest to the user a favorable route from the present location to the desired destination or destinations, including intermediate stops which may be necessary during the journey, as specifically stated in Boll. C. 2, L. 3-6
	Hafner, as modified by Boll, further teaches:
	(c)    determine, based at least on the one or more charging preferences, a factor of safety parameter (Hafner; [0050] a minimum amount of charge), and the first value of the dynamic attribute, a charging schedule for the vehicle the charging schedule comprising a scheduled start time and an indication of a scheduled stop time for charging the electric vehicle at each of a subset of the plurality of charging locations, [0053]; [0055]; Fig. 8; [0066]; [0067]; [0077] (an energy transaction plan, start time end time; a level of charging) [0081] (preferences charge close to home); [0108] location preferences, given distance; [0109]; [0114]; (location preferences); [0123]; [0125] - [0127];  Boll; C. 4, L. 8-14.
	Hafner does not explicitly teach an ability of the vehicle to travel to the first charging location utilizing a charge amount stored in a battery of the vehicle, which is disclosed in Boll. Fig. 3; C. 6, L. 32-49. 

    PNG
    media_image1.png
    568
    788
    media_image1.png
    Greyscale

	Boll further teaches: receiving information indicative of a starting location of an electric vehicle; C. 2, L. 13-15; receiving information indicative of a desired destination of the electric vehicle; C. 2, L. 9-12; C. 5, L. 10-14; receiving information indicative of a charging location of each of a plurality of electric charge providers; C. 2, L. 15-33, 49-53; C. 4, L. 35-48; computing, based at least in part on the starting location, the desired destination, and the charging locations of one or more of the plurality of electric charge providers, a charging schedule for the electric vehicle the charging schedule comprising a scheduled duration of charging the electric vehicle at each of a subset of the plurality of charging locations and a sequence defining an order in which the electric vehicle is to be charged at each of the subset of the plurality of charging locations, Figs. 2-4; C. 2, L. 15-33, 49-58; C. 3, L. 27-35; C. 4, L. 35-61; C. 5, L. 43-55; wherein a first charging location of the sequence is computed based, at least in part, on an ability of the electric vehicle to travel to the first charging location utilizing a charge amount stored in a battery of the electric vehicle; Fig. 3; C. 6, L. 32-49; displaying a charging status of the electric vehicle via a graphical user interface forming a part of the electric vehicle; (displaying duration of the charging process) Figs. 3 and 4; C. 5, L. 61-65; C. 6, L. 37-41; C. 7, L. 21-30, and  increasing, in accordance with the charging schedule, a level of charge of the battery of the electric vehicle. C. 5, L. 61-65; C. 6, L. 37-41; C. 7, L. 21-30
	It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Hafner to include the recited limitation, as disclosed in Ball, for the benefit of providing convenience to the user so that the user can plan the day timetable, as specifically stated in Ball (C. 5, L. 65-66).
Hafner, as modified by Ball, further teaches:
	(d)    initiate a charging of the vehicle in accordance with the charging schedule; [0053]; [0066]; [0067]; [0077]; [0081]; [0108]; [0109]; [0114]; [0127]
	(e)    retrieve a second value of the at least one dynamic attribute; [0046]; [0050]; [0056]; [0065]; [0077]; [0084]; [0086]; [0107]; [0108]; [0114]; Boll; Fig. 3; C. 6, L. 32-49, and
(f)    repeat (c) and (d), utilizing the retrieved second value of the dynamic attribute as the first value of the dynamic attribute. Hafner; [0053]; [0066]; [0067]; [0077]; [0081]; [0108]; [0109]; [0114]; [0127]; Boll; Fig. 3; C. 6, L. 32-49

Claim 2.    The electrical charging system of claim 1, wherein steps (e) and (f) are performed in the instance that it is determined that it is no longer possible to charge the vehicle in accordance with the charging schedule. Boll; Fig. 3; C. 6, L. 32-49. Further, it would be an obvious matter of common sense to move to another charging station if power at the first charging station, or a charging window, is not available, for the benefit of arriving to the desired destination. Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Hafner to include the recited limitation, for the benefit of arriving to the desired destination.

Claim 5.    The electrical charging system of claim 1, wherein the information indicative of the one or more charging preferences is defined by the operator of the vehicle via a graphical user interface forming a part of the vehicle. Hafner; [0046]; [0050]; [0056]; [0065]; [0077]; [0084]; [0086]; [0094]; [0095]; [0107]; [0108]; [0110]; [0114]; Boll; Figs. 3 and 4; C. 5, L. 61-65; C. 6, L. 37-41; C. 7, L. 21-30. It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Hafner to include the recited limitation, as disclosed in Ball, for the benefit of providing convenience to the user so that the user can plan the day timetable, as specifically stated in Ball (C. 5, L. 65-66).

	Claim 6.    The electrical charging system of claim 5, wherein the instructions, when executed by the processor, further result in outputting, via the graphical user interface, the charging schedule. Ball; (displaying duration of the charging process) Figs. 3 and 4; C. 5, L. 61-65; C. 6, L. 37-41; C. 7, L. 21-30. It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Hafner to include the recited limitation, as disclosed in Ball, for the benefit of providing convenience to the user so that the user can plan the day timetable, as specifically stated in Ball (C. 5, L. 65-66).

	Claim 7.    Hafner teaches an electrical charging system for charging a vehicle, comprising: a processor; and a memory in communication with the processor, Figs. 1-4, the memory storing instructions that when executed by the processor cause the processor to:
receive information indicative of one or more charging preferences corresponding to a desired charging of the vehicle, wherein the one or more charging preferences are defined by an operator of the vehicle; [0046]; [0050]; [0056]; [0065]; [0077]; [0084]; [0086]; [0094]; [0095]; [0107]; [0108]; [0110]; [0114]
	determine, based at least on the one or more charging preferences and at least one current value of a dynamic attribute of an electric charge provider, a charging schedule for the vehicle the charging schedule comprising a scheduled start time and an indication of a scheduled stop time for charging the electric vehicle at each of a plurality of charging locations, wherein a first charging location of the of the plurality of charging locations is computed based, at least in part. [0053]; [0055]; Fig. 8; [0066]; [0067]; [0077]; [0081]; [0108]; [0109]; [0114]; [0127]
	Hafner does not explicitly teach an ability of the vehicle to travel to the first charging location utilizing a charge amount stored in a battery of the vehicle, which is disclosed in Boll. Fig. 3; C. 6, L. 32-49. 
	Boll further teaches: receiving information indicative of a starting location of an electric vehicle; C. 2, L. 13-15; receiving information indicative of a desired destination of the electric vehicle; C. 2, L. 9-12; C. 5, L. 10-14; receiving information indicative of a charging location of each of a plurality of electric charge providers; C. 2, L. 15-33, 49-53; C. 4, L. 35-48; computing, based at least in part on the starting location, the desired destination, and the charging locations of one or more of the plurality of electric charge providers, a charging schedule for the electric vehicle the charging schedule comprising a scheduled duration of charging the electric vehicle at each of a subset of the plurality of charging locations and a sequence defining an order in which the electric vehicle is to be charged at each of the subset of the plurality of charging locations, Figs. 2-4; C. 2, L. 15-33, 49-58; C. 3, L. 27-35; C. 4, L. 35-61; C. 5, L. 43-55; wherein a first charging location of the sequence is computed based, at least in part, on an ability of the electric vehicle to travel to the first charging location utilizing a charge amount stored in a battery of the electric vehicle; Fig. 3; C. 6, L. 32-49; displaying a charging status of the electric vehicle via a graphical user interface forming a part of the electric vehicle; (displaying duration of the charging process) Figs. 3 and 4; C. 5, L. 61-65; C. 6, L. 37-41; C. 7, L. 21-30, and  increasing, in accordance with the charging schedule, a level of charge of the battery of the electric vehicle. C. 5, L. 61-65; C. 6, L. 37-41; C. 7, L. 21-30
	It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Hafner to include the recited limitation, as disclosed in Ball, for the benefit of providing convenience to the user so that the user can plan the day timetable, as specifically stated in Ball (C. 5, L. 65-66).
Hafner, as modified by Boll, further teaches:
	initiating a charge, in accordance with the charging schedule, of the vehicle. [0053]; [0066]; [0067]; [0077]; [0081]; [0108]; [0109]; [0114]; [0127]
	Claim 8. The electrical charging system of claim 7, wherein the information indicative of one or more charging preferences is defined by the operator of the vehicle via a graphical user interface and wherein the instructions, when executed by the processor, further result in outputting, via the graphical user interface, the charging schedule. Hafner; [0056]; [0077]; [0084]; [0086]; [0094]; [0095]; [0107]-[0110]; [0114]
Boll; (displaying duration of the charging process) Figs. 3 and 4; C. 5, L. 61-65; C. 6, L. 37-41; C. 7, L. 21-30. It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Hafner to include the recited limitation, as disclosed in Ball, for the benefit of providing convenience to the user so that the user can plan the day timetable, as specifically stated in Ball (C. 5, L. 65-66).
	
	Claim 9. Hafner teaches an electric vehicle, comprising:
	at least one battery; a processor in communication with the at least one battery; and a memory in communication with the processor, Figs. 1-4, the memory storing instructions that when executed by the processor cause the processor to:
	receive information indicative of one or more charging preferences corresponding to a desired charging of the vehicle, wherein the one or more charging preferences are defined by an operator of the vehicle; [0046]; [0050]; [0056]; [0065]; [0077]; [0084]; [0086]; [0094]; [0095]; [0107]; [0108]; [0110]; [0114]
	determine, based at least on the one or more charging preferences, a factor of safety parameter (Hafner; [0050] a minimum amount of charge), and at least one current value of a dynamic attribute of an electric charge provider, a charging
schedule for the vehicle the charging schedule comprising a scheduled start time and an indication of a scheduled stop time for charging the electric vehicle at each of a plurality of charging locations. [0046]; [0050]; [0053]; [0055]; Fig. 8; [0056]; [0065]-[0067]; [0077]; [0081]; [0084]; [0086]; [0107]; [0108]; [0109]; [0114]; [0127].
	Hafner does not explicitly teach an ability of the vehicle to travel to the first charging location utilizing a charge amount stored in a battery of the vehicle, which is disclosed in Boll. Fig. 3; C. 6, L. 32-49. 
	Boll further teaches: receiving information indicative of a starting location of an electric vehicle; C. 2, L. 13-15; receiving information indicative of a desired destination of the electric vehicle; C. 2, L. 9-12; C. 5, L. 10-14; receiving information indicative of a charging location of each of a plurality of electric charge providers; C. 2, L. 15-33, 49-53; C. 4, L. 35-48; computing, based at least in part on the starting location, the desired destination, and the charging locations of one or more of the plurality of electric charge providers, a charging schedule for the electric vehicle the charging schedule comprising a scheduled duration of charging the electric vehicle at each of a subset of the plurality of charging locations and a sequence defining an order in which the electric vehicle is to be charged at each of the subset of the plurality of charging locations, Figs. 2-4; C. 2, L. 15-33, 49-58; C. 3, L. 27-35; C. 4, L. 35-61; C. 5, L. 43-55; wherein a first charging location of the sequence is computed based, at least in part, on an ability of the electric vehicle to travel to the first charging location utilizing a charge amount stored in a battery of the electric vehicle; Fig. 3; C. 6, L. 32-49; displaying a charging status of the electric vehicle via a graphical user interface forming a part of the electric vehicle; (displaying duration of the charging process) Figs. 3 and 4; C. 5, L. 61-65; C. 6, L. 37-41; C. 7, L. 21-30, and  increasing, in accordance with the charging schedule, a level of charge of the battery of the electric vehicle. C. 5, L. 61-65; C. 6, L. 37-41; C. 7, L. 21-30
	It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Hafner to include the recited limitation, as disclosed in Ball, for the benefit of providing convenience to the user so that the user can plan the day timetable, as specifically stated in Ball (C. 5, L. 65-66).
Hafner further teaches:
	charge, in accordance with the charging schedule and by receiving electrical
power from a charging device, the at least one battery of the vehicle. [0053];  [0066]; [0067]; [0077]; [0081]; [0108]; [0109]; [0114]; [0127]

	Claim 10. The electric vehicle of claim 9, wherein the information indicative of one or more charging preferences is defined by the operator of the vehicle via a graphical user interface and wherein the instructions, when executed by the processor, further result in outputting, via the graphical user interface, the charging schedule. Hafner; [0046]; [0050]; [0056]; [0065]; [0077]; [0084]; [0086]; [0094]; [0095]; [0107]; [0108]; [0110]; [0114]; Boll; (displaying duration of the charging process) Figs. 3 and 4; C. 5, L. 61-65; C. 6, L. 37-41; C. 7, L. 21-30. It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Hafner to include the recited limitation, as disclosed in Ball, for the benefit of providing convenience to the user so that the user can plan the day timetable, as specifically stated in Ball (C. 5, L. 65-66).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hafner in view of Boll and further in view of Straubel (US 2009/0139781 A1).  

Claim 3.   The electrical charging system of claim 2, wherein the instructions, when executed by the processor, further result in alerting the operator of the vehicle to the repetition of the determination of the charging schedule. Straubel discloses alerting the user that the battery is falling below the minimum accepted storage levels [0320]. Further, it would be an obvious matter of common sense to alert the operator of the vehicle to the repetition of the determination of the charging schedule for the benefit of avoiding damaging the battery and arriving to the desired destination. Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Hafner to include the recited limitation, for the benefit of avoiding damaging the battery and arriving to the desired destination.

	Claim 4.    The electrical charging system of claim 3, wherein the alerting is conducted via a graphical user interface forming a part of the vehicle. Boll; (displaying duration of the charging process) Figs. 3 and 4; C. 5, L. 61-65; C. 6, L. 37-41; C. 7, L. 21-30. It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Hafner to include the recited limitation, as disclosed in Ball, for the benefit of providing convenience to the user so that the user can plan the day timetable, as specifically stated in Ball (C. 5, L. 65-66).

Response to Arguments
Applicant's arguments filed 08/08/2022 have been fully considered but they are not persuasive. 
Applicant argues that the cited references fail to teach or suggest: determine, based at least on the one or more charging preferences, a factor of safety parameter, and at least one current value of a dynamic attribute of an electric charge provider, a charging schedule for the vehicle. Applicant argues that the cited references fail to teach or suggest any factor of safety parameter utilized in determining the schedule. 
The Examiner respectfully notes that Hafner discloses receive information indicative of one or more charging preferences corresponding to a desired charging of the vehicle, said preferences are defined by the operator. [0046]; [0050]; [0056]; [0065]; [0077]; [0084]; [0086]; [0094]; [0095]; [0107]; [0108]; [0110]; [0114]. Hafner further discloses a factor of safety parameter [0050] (a minimum amount of charge required).
Further, a charging schedule (an energy transaction plan, including a start time end time; and a level of charging) is determined based on said charging preferences, the factor of safety parameter, and a first value of a dynamic attribute, wherein said dynamic attribute includes determined locations of charging stations, and distances to said charging stations from the user's home or workplace. [0046]; [0050]; [0086]; [0107]; [0108].
	
	Applicant further argues that the cited art does not disclose that the first value of the dynamic attribute comprises a distance between the vehicle and one of a plurality of charge locations. 
	The Examiner respectfully points out that while Hafner discloses the determined locations of charging stations, and that charging stations are a given distance from the user's home or workplace, Hafner does not explicitly teach that the dynamic attribute comprises a distance between the vehicle and one of a plurality of charge locations, which is disclosed in Boll et al. (Boll) (the associated locations and distances to locations) C. 4, L. 8-14.

Applicant argues that the cited art does not disclose: steps (e) and (f) are performed in the instance that it is determined that it is no longer possible to charge the vehicle in accordance with the charging schedule. 
The Examiner respectfully notes that Boll discloses said limitation at Fig. 3; C. 6, L. 32-49. Specifically, when a processor determines that destination (A) cannot be reached directly, the processor suggests another charging stations (L1, L2) within range of the location (S) of the vehicle, thereby disclosing/suggesting retrieving a second distance value and recalculating/repeating charging schedule. 
As per common sense argument, “KSR and our later cases establish that the legal determination of obviousness may include recourse to logic, judgment, and common sense, in lieu of expert testimony.  See, e.g., Perfect Web, 587 F.3d at 1329; Ball Aerosal, 555 F.3d at 993.  In Perfect Web, the patented technology involved a method of managing bulk e-mail comprising essentially the steps of targeting a group of recipients, sending e-mail to those recipients, calculating the number of successfully delivered e-mails, and repeating the first three steps until reaching the desired quantity.  It was undisputed that the first three steps were disclosed in the prior art.  With respect to the last step, the district court explained: “If 100 email deliveries were ordered, and the first transmission delivered only 95, common sense dic-tates that one should try again.  One could do little else.”  Perfect Web, 587 F.3d at 1330.  We affirmed the district court’s obviousness determination and endorsed its “common sense” reasoning.  Id.  We furthermore concluded that no expert opinion was required to support the obviousness determination, because the technology was “easily understandable.”  Id. at 1329-30 (quoting Cen-tricut, LLC v. Esab Group, Inc., 390 F.3d 1361, 1369 (Fed. Cir. 2004)); see also Sundance, 550 F.3d at 1365.5”. Thus, in 
appropriate cases, the ultimate inference as to the existence of a motivation to combine references may boil down to a question of “common sense”.

	In response to Applicant's argument that there is no suggestion to combine the references, the examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  In this case, the motivation to combine the references would be the benefit of providing convenience to the user so that the user can plan the day timetable, as specifically stated in Ball (C. 5, L. 65-66). 

Applicant argues that cited references fail to disclose: wherein the instructions, when executed by the processor, further result in alerting the operator of the vehicle to the repetition of the determination of the charging schedule.
In response the Examiner respectfully notes that Straubel discloses alerting the user that the battery is falling below the minimum accepted storage levels [0320]. The Examiner further maintains that it would be an obvious matter of common sense to alert the operator of the vehicle to the repetition of the determination of the charging
schedule for the benefit of avoiding damaging the battery and arriving to the desired destination. Furthermore, “KSR and our later cases establish that the legal determination of obviousness may include recourse to logic, judgment, and common sense, in lieu of expert testimony.  See, e.g., Perfect Web, 587 F.3d at 1329; Ball Aerosal, 555 F.3d at 993. 

Further, it appears that some of applicant's arguments are directed against the references individually; but one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Remaining applicant’s arguments essentially repeat the arguments presented above; therefore, the responses presented by the Examiner above are equally applicable to the remaining applicant’s arguments.

Conclusion

The prior art search has been conducted, with no new pertinent references uncovered.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Igor Borissov whose telephone number is 571-272-6801. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Darnell M. Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
          Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.	Status information for unpublished applications is available through Private PAIR only. 
	For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/IGOR N BORISSOV/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        9/20/2022